Title: To John Adams from Abiel Wood, 15 December 1798
From: Wood, Abiel
To: Adams, John



Sir
Wiscasset Decembr. 15 1798

At the request of the Feild & Commision officers of the first and fourth Rigement of the first Brigade Eighth Division. I enclose you the their address. (those of the Second and Third Rigements with those of the several Companys of Artilery And Cavalry being allready forwarded—)
I am Happy to find that every officer with out Exception—in the Brigade I have the honr. to Comand, feel that Just indignation that becomes the American Character—at the insult offerd our Government in the Treatment of Our Envoys and the depredations made on our Commerce by the french Republic—Convinced that the Honr. Independancy and Safety of our Country (under God) Depends on the manly Efferts of Our amrs arms we are determind at the Risk of our lives and property—to Defend Our Country and supporte her Laws. no Country Can enjoy Liberty longer then her Laws are respected and enforced. Accept my best wishes that God will long preserve a life so Eminently usefull to our Country at this eventfull moment—With Great Respect and Esteem I am your moste Obt. Sert
             

Abiel Wood B. Genl:1 Brigade 8 Division